Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 4-7, 9-11, 13-22 and 37-38 are all the claims.
2.	Claims 9, 15, 18 and 22 are amended in the Response of 10/6/2021.
3.	Claims 4-7, 10, 16-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/19.
4.	Claims 9, 11, 13-15, 18, 22 and 37-38 are all the claims under examination.
5.	Applicants amendments raise new grounds for rejection. This Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	a) The rejection of Claim 9 in lacking antecedent basis for the limitation "the transferrin receptor” is withdrawn.  
	Applicants have amended the claim to recite “a transferrin receptor.”
	b) The rejection of Claims 15, 18 and 22 in depending from canceled Claim 1 is withdrawn.
	Applicants have amended Claims 15, 18 and 22 to depend from generic Claim 9.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is maintained.
	Applicants allege amended independent claim 9 more explicitly references that the intact antibody has an Fc domain, and that the Fab portions (which do not contain their own separate Fc domains) are part of that intact antibody.
	Response to Arguments
Despite applicants bona fide effort at amending the claims and their explanation of what the claimed product invention comprises, the claim construction is not nearly sufficient to define with clarity what the structure is. 
The specification defines an “intact antibody” at p. 24 as follows:
“The terms "full length antibody," "intact antibody," and "whole antibody" are used 
herein interchangeably to refer to an antibody having a structure substantially similar to a native antibody structure or having heavy chains that contain an Fc region as defined herein.” 

and an Fc domain. While it is understood that each of the heavy chains comprises an Fc domain, an extra Fc domain is not shown in any of Figures 1-4. Still further, and based on the claim construction, the claims do not indicate where/how the Fc domain is associated with the intact antibody comprising two heavy chains.
The rejection is maintained.

	b) The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 as being indefinite for the phrase “said Fc domain having a first and second subunit each subunit having a C-terminus” is maintained.
	The grounds for rejection was set forth as follows:
“It is not clear, concise or definite whether the Fc domain refers to the ancillary Fc domain or the Fc domains inherent to the intact antibody as discussed above under the outstanding 112, 2nd paragraph rejection. The ordinary artisan cannot envisage which of the three Fc domains the phrase is modifying.”

Applicants allege amended independent claim 9 more explicitly references that the intact antibody has an Fc domain, and that the Fab portions (which do not contain their own separate Fc domains) are part of that intact antibody.
Response to Arguments
Despite applicants bona fide effort at amending the claims and their explanation of what the claimed product invention comprises, the claim construction is not nearly sufficient to define with clarity what the structure is. 
The specification teaches at p. 24 teaches the following:


The meaning is understood within the context from the definition as comprising the Fc domains from the two heavy chains. It is not clear how the extra Fc domain relates to the two Fc domains inherent to the two heavy chains much less what the subunits reference in comparison to the dimeric polypeptides comprising the two heavy chains.
The rejection is maintained.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

8.	The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 (and withdrawn claims 4-7, 10, 16-17, and 19-21) of this application are patentably indistinct from claims 1-3, 8-9, 11-15, 18 and 22 (and withdrawn claims 4-7, 10, 16-17, and 19-21) of Application No. 16/724,004 and the rejection is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
The rejection is maintained.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 9, 11, 13-14, 22 and 37-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants cite examples of art-known transferring receptor antibodies, trispecific antibodies comprising the TfR antibody portion in Example 21 and Table 37.
	Response to Arguments
a) Claim 9 requires that the trispecific antibody bind a “BBB-R” (line 2); “a third monovalent antigen binding site binds to a BBB-R” (lines 5-6); and in element (ii) “said third antigen binding site specific for a BBB-R” (line 10). The BBB-R known in the art covers a broader number of species than the transferrin receptor in the final “wherein” clause of Claim 9 at lines 28-29. See Moura et al (PTO 892 form): 

    PNG
    media_image1.png
    635
    909
    media_image1.png
    Greyscale
Moura does not even discuss the art—known subtypes for the TfR, i.e., TfR1 and tfR2. See Kleven et al. (PTO 892 form). A search of the NCBI protein sequence database using the search terms ("transferrin receptor protein 1") yields 1004 hits for different genii/species of the protein. A search of the NCBI protein sequence database using the search terms ("transferrin receptor protein 2") yields 251 hits for different genii/species of the protein. The claims are not limited to any genus/species of TfR to which the genus of all anti-TfR antibodies are alleged to bind with any degree of specificity.  
The specification teaches the source of the anti-transferrin receptor binding domain for the trispecific constructs being derived from the mouse 8D3 anti-transferrin antibody of Boado et al (2009; IDS of 12/17/2019) (Example 21 p. 167, lines 6-7; p. 168, lines 1-2). The specification teaches in Table 37 the trivalent constructs derived from the same anti- mouse anti-transferrin antibody clone, 8D3. The only anti-TfR antibody disclosed in the working examples for the instant claimed trispecific constructs is against the rat clone, 8D3, against murine TfR (see p 1252, Col. 1, lines 2-4). 
Applicants have not demonstrated that they are in possession of a reasonable number of working embodiments for the genus of trispecific constructs instantly claimed that satisfy the structure/function correlation under the written description guidelines. See MPEP 2163.

	b) Applicants allege they are not claiming a genus of antibodies to the TfR per se as being novel or non-obvious, but those already taught in the art to combine within the construct of the instant claims.
	Response to Arguments
	The breadth and scope of the claimed invention for “a transferrin receptor” is not even limited to the protein 1 or protein 2 forms thereof. The 8D3 clone is substantiated by Pardridge et al (PTO 892 form) as recognizing only the murine TfR1 protein form. That just any anti-transferrin receptor antibody can be cloned into the trispecific construct and result in a predictable and functional arrangement is false. Even Boado teaches:

    PNG
    media_image2.png
    63
    417
    media_image2.png
    Greyscale
. Thus, the genus of all possible antigen binding site comprising either a scfv or a scFab would not necessarily be functional under all circumstances to the extent that any VH/VL domain from any anti-transferrin receptor will behave in a predictable manner.
	Accordingly, and where the universe of all known-and-yet to be discovered anti-transferrin proteins is encompassed by the claims, the ordinary artisan could reasonably conclude that Applicants were not in full possession of the claimed invention.
	
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9, 11, 13-15, 18, 22 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 (preamble and element (ii)) recites the broad recitation “a third antigen binding site specific for a BBB-R”, and the claim also recites “wherein the third antigen binding site is specific for a transferrin receptor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
b) Claims 9, 11, 13-15, 18, 22 and 37-38 are indefinite for the second recitation for “a BBB-R” in element (ii) which is not further limiting from the first instance for the recitation “a BBB-R”. It is not clear if it is a broadening recitation from what is already referred to by the first instance. The second instance should seemingly be recited as “the BBB-R.”

Conclusion
11.	No claims are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643